Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 17, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149173                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 149173
                                                                    COA: 320286
                                                                    Genesee CC: 13-033600-FH
  KELLY ANNETTE JACKSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 1, 2014 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Genesee Circuit Court, and we
  REMAND this case to that court for resentencing. OV 2, MCL 777.32, must be scored at
  0 points where the incendiary device was part of the process of manufacturing
  methamphetamine and was not possessed or used as a weapon. People v Crabtree, 493
  Mich 878 (2012), citing People v Ball, 297 Mich App 121 (2012). In addition, the five-
  point score for OV 15, MCL 777.45, was proper on the ground that there was evidence of
  delivery of the drugs. MCL 777.45(1)(h). A proper reading of MCL 777.45(1)(h)
  reveals two alternative bases for scoring that OV at five points: (1) when the offense
  involved the delivery or possession with intent to deliver marihuana or any other
  controlled substance or counterfeit controlled substance; and (2) when the offense
  involved possession of controlled substances or counterfeit controlled substances having
  a value or under such circumstances as to indicate trafficking. In all other respects, leave
  to appeal is DENIED, because we are not persuaded that the remaining question
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 17, 2014
           t0910
                                                                               Clerk